UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4795



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARLENE STEVENS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Dis-
trict Judge. (CR-98-49)


Submitted:   May 25, 1999                     Decided:   June 7, 1999


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Bryson, WYATT, EARLY, HARRIS & WHEELER, L.L.P., High Point,
North Carolina, for Appellant.     Walter C. Holton, Jr., United
States Attorney, Robert A.J. Lang, Assistant United States Attor-
ney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darlene Stevens pled guilty to interstate travel to promote or

facilitate the carrying on of unlawful activity, see 18 U.S.C.

§ 1952(a)(3) (1994), and received a sixty month sentence.    On ap-

peal, she alleges that the district court erred by using the drugs

recovered from her apartment for purposes of increasing her base

offense level at sentencing, because these drugs were successfully

suppressed from evidence.   Finding no reversible error, we affirm.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 2